DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	 Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Podoliski DE 102015107565 in view of Suzuki JP 3152062.

Podoliski discloses a convertible vehicle having a top (see convertible top described in attached machine translation of specification) comprising:

 (claim 1) a top linkage (10) which can be displaced between a closed position, in which the top covers a vehicle interior, and a storage position, in which the vehicle interior is uncovered (see attached machine translation), and which comprises a linkage arrangement (see figure 1) ) on either side of a vertical longitudinal center plane of the top(see attached machine translation; linkage 10 on “both” sides of the vehicle ), each linkage arrangement (10) having a link (14) and a cable guide (24) disposed on the link (figure 4) and serving to guide a tensioning cable (22),

The claimed invention is distinguishable from Podoliski by its recitation of the cable guide comprises two shells defining a passage opening and being in contact with the link from opposite sides. The Podoliski cable guide comprises of a one piece integral member wherein the unit has flexible hook like arms 30 with retention surfaces 36 on one side of the link and a second surface 28 that contacts the link on its second side so as to hold the cable guide in position.

Suzuki discloses a vehicle wire cable guide for attachment to the vehicle panel. The wire cable guide has a passage 12 therein for receiving the wire cable (W1). The cable guide comprises of two shells 10 and 20. The shells clamp onto the vehicle panel (P) as seen in figure 4c. The Suzuki publication’s wire guide grommet is disclosed as resulting in a more rigid connection to the panel, see attached machine translation.

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Podoliski to incorporate a two piece shell cable guide as taught by Suzuki to improve the rigidity of Podolsk’s cable guide.

In regard to claim 2, Podoliski discloses the two shells are connected to each other, in particular latched to each other (see latches 20a).

In regard to claim 3, Podoliski discloses the link having a recess (26), discloses portions of the shells that define the passage opening extending into said recess (in figure 4 see cable guide having a passage opening through recess in link) .

In regard to claim 4, Podoliski discloses a portion of the surface of the cable guide forms a sliding surface for the tensioning cable (see in figure 2 the upper
entry portion of top 28 has an inwardly sloped surface funneling down and inward toward an opening that the cable 12 enters). 

In regard to claim 5, Podoliski discloses the inwardly sliding surface is curved (see curve shape of central opening of top 28 in figure 3). 

In regard to claim 11, Podoliski discloses a top cover that can be tensioned by means of the tensioning cable (the convertible cover is in tension when it is in its deployed position).

In regard to claim 12, Suzuki discloses the two piece shell being latched together at 10a and 20a.


6. 	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Podoliski DE 102015107565 in view of Suzuki JP 3152062 as applied to claim 1 and in further in view of Carter US Patent No. 5,769,144.

Podoliski as modified by Suzuki meets all the claim limitations as applied above.

The claimed invention recited in claim 6 is distinguishable from Podoliski as modified by Suzuki by its recitation of the two shells being identical parts.

The Carter patent discloses an eyelet for reinforcing a cloth material where a hanging hoop is inserted. The guide comprises of two identical shell parts 12, 14.

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Podoliski as modified by Suzuki to incorporate a shell cable guide comprising of two identical parts as taught by Carter to provide a better connection to Podoliski as modified by Suzuki’s link that more uniformly distributes forces applied thereto, reducing the likelihood of failure.

The claimed invention recited in claim 10 is distinguishable from Podoliski as modified by Suzuki by its recitation of the shells being injection-molded plastic. Podoliski discloses the cable guide as being constructed of plastic.

The Carter patent discloses an eyelet for reinforcing a cloth having two identical shell parts 12, 14. The shell parts are constructed of injection-molded plastic, see column 1, lines 50 —57.

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Podoliski as modified by Suzuki to construct the cable guide from injection molded plastic as taught by Carter to provide for greater material strength.
Allowable Subject Matter
7	Claims 7-9 allowed.
Response to Arguments
8	Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.
The applicants response to the outstanding 35 USC 112 rejection have been considered and all 112(b) rejections are overcome .  also, the substitute specification has been received and overcomes the outstanding objections.
The applicant argues that the prior art 103 rejection is improper because Podoliski and Suzuki disclose a cable guide that is attached by penetrating into an opening.  The claimed invention is broad enough in scope to encompass penetrating guides that expand on the opposite side of an opening to form a cable guide attachment to a link.  
 Applicant points to the limitations of claim 1 reading “cable guide comprises two shells defining a passage opening and being in contact with the link form opposite sides” as not being taught by Podoliski and Suzuki.  Suzuki discloses a two piece guide  wherein the second shell guide piece 20 has expansion engaging pieces 21 that as shown in figure 4c engage on an opposite side of the panel P1 than the first shell piece 10 of the cable guide.   Applicant points to figure 4b in Suzuki  for evidence that the second shell piece is not in contact with the opposite side of the link.  However, figure 4b  in Suzuki illustrates the guide while it is being inserted into an opening prior to complete insertion once it is completely inserted ,as shown in figure 4c, the second shell piece contacts the opposite surface of the P1 panel.  
In response to Applicant’s remarks that there would be no motivation to combine Suzuki with Podoliski the Examiner takes the position that the grommet in Suzuki is discloses (machine translation)  achieving a more rigid connection to the vehicle panel.  An ordinary artisan would reasonably expect that substituting  a two piece shell for the one piece cable guide of Podoliski would be successful and result in a more rigid connection (motivation).

Conclusion
9	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kuyota is cited for its cable securement means with a first shell piece and a panel opening having an integral circular piece 103. 
	

10	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
11	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612